DETAILED ACTION
	This Office Action is in response to the amendment filed on February 3, 2022. Claims 31 and 33 - 50 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 3, 2022 has been entered and considered by the examiner. Based on the amendments provided in the preliminary amendment on May 3, 2021 with regards to the drawings, the amendments to the claims to overcome the objections, and the amendments to the claims to incorporate subject matter indicated as allowable in the previous Office Action, as well as the amendment to the claims to overcome the Double Patenting Rejections, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 31 and 33 - 50 are allowed.
The following is an examiner’s statement of reasons for allowance:

The teaching found in Zeng et al. (“Deep Floor Plan Recognition using a Multi-Task Network with Room-Boundary-Guided Attention”) includes network learning to obtain room and wall information from a 2D floor plan, the teaching in Gimenez et al. (“Review: Reconstruction of 3D Building Information Models from 2D Scanned Plans”) includes using wall information to construct building information models, Yin et al. (“Generating 3D Building Models from Architectural Drawings: A Survey”) adds the teaching of comparison which includes 2D plans and 3D models, while Sacks et al. (“Semantic Enrichment for Building Information Modeling: Procedure for Compiling Inference Rules and Operators for Complex Geometry”) adds classifying BIM objects using rules. 
Mildrew et al. (U.S. PG Pub 2018/0143756 A1) discloses 2D image and associated 3D data, with the data providing information of the internal space of a room, along with obtaining a rendering of a model in a floor plan that includes a 2D image or 3D reconstructions and 2D imagery, Patel et al. (U.S. PG Pub 2017/0076015 A1) adds the teaching of geometric information including positions of windows, doors, HVAC vents are obtained from a building information model, but discloses requirements directed to sensor locations and not the position of the windows, doors, vents, etc., and Colburn et al. (U.S. PG Pub 2020/0116493 A1) discloses using machine learning to identify characteristics with regards to different room shape or room types, along with identifying borders between walls.
However, none of the references taken either alone or in combination with the prior art of record discloses for claims 31 and 42: a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to execute operations enabling a structural design method for extracting data from a 2D floor plan and retaining it in a 3D model, and for claim 50: a structural design method for extracting data from a 2D floor plan and retaining it in a 3D model, comprising:
“accessing a rule defining a respective height for the identified wall boundaries, and
generating the 3D model, wherein the 3D model includes the identified wall boundaries and doors and the wall height specified in the rule”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
February 10, 2022